COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)
)
)          No.  08-06-00299-CR
)
IN RE:  DR. DARRELL C. SCHRODER           )                     AN ORIGINAL
)
)PROCEEDING IN PROHIBITION
)
)
)


OPINION ON PETITION FOR WRIT OF PROHIBITION

            Relator Dr. Darrell C. Schroder seeks a writ of prohibition against the Honorable Maria
Ramirez and the other judges of the El Paso Municipal Courts.  A writ of prohibition directs a
lower court to refrain from doing some act while a writ of mandamus commands a lower court to
do some act.  In re Lambert, 993 S.W.2d 123, 126 (Tex.App.--San Antonio 1999, orig.
proceeding), citing Tilton v. Marshall, 925 S.W.2d 672, 676 n.4 (Tex. 1996)(orig. proceeding). 
This Court does not have jurisdiction to issue a writ of prohibition against a municipal court
judge.  See Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004); In re Chang, 176 S.W.3d 451,
452 (Tex.App.--Houston [1st Dist.] 2004, orig. proceeding)(dismissing for want of jurisdiction
petition to mandamus municipal court judge).  Further, we find there is no need to enforce the
jurisdiction of this Court in the matter.  See Tex.Gov’t Code Ann. § 22.221(a); In re Nguyen,
155 S.W.3d 191, 194 (Tex.App.--Tyler 2003, orig. proceeding).
            Accordingly, we DISMISS Relator’s petition for writ of prohibition for want of
jurisdiction.



November 9, 2006
                                                                        DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)